Name: Council Regulation (EEC) No 3730/90 of 13 December 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel (1991)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 363 / 10 Official Journal of the European Communities 27. 12 . 90 COUNCIL REGULATION (EEC) No 3730/90 of 13 December 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel (1991 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Articles 1 and 2 of the Fourth Additional Protocol to the Cooperation Agreement between the European Economic Community and the State of Israel (*) provide for the opening of Community tariff quotas for the import into the Community of:  17 000 tonnes of new potatoes , falling within CN code ex 0701 90 51 (1 January to 31 March),  3 100 tonnes of carrots , falling within CN code ex 0706 10 00 (1 January to 31 March),  7 400 tonnes of sweet peppers and peppers , falling within CN code 0709 60 10 ,  10 800 tonnes of celery sticks , falling within CN code ex 0709 40 00 (1 January to 30 April ),  293 000 tonnes of fresh oranges , falling within CN code ex 0805 10 (1 July to 30 June),  14 200 tonnes of fresh mandarins, Clementines , etc , falling within CN code ex 0805 20 (1 July to 30 June),  6 400 tonnes of fresh lemons, falling within CN code ex 0805 30 10 ,  7 800 tonnes of watermelons , falling within CN code 0807 10 10 {1 April to 15 June),  9 500 tonnes of melons , falling within CN code ex 0807 10 90 (1 November to 31 May),  2 800 tonnes of peeled tomatoes , falling within CN code 2002 10 10,  150 tonnes of apricot pulp , falling within CN code  8 500 tonnes of tomato juice , falling within CN codes 2009 50 10 and 2009 50 90, originating in Israel ; Whereas , by virtue of the provisions of a common declaration of the Contracting Parties forming an integral part of the said Protocol , the accounting of the quantities of fresh oranges and of fresh mandarins , Clementines , etc. in question must begin on 1 July each year; whereas , to keep this arrangement , it is fitting to open the quota in question for the period 1 January to 30 June 1991 with the consequence that the quotas by applying the pro rata clause , must be fixed respectively at 146 500 tonnes and 7 100 tonnes; Whereas , furthermore , tariff dismantling for melons will begin only on 1 January 1991 , namely two months after the beginning of the quota period; whereas therefore it is appropriate to open the tariff quota in question for an amount which , based on the pro rata clause , should be set at 6 785 tonnes; Whereas , within the limits of these tariff quotas , customs duties are to be phased out according to the same timetables and at the same rates as laid down in Articles 75 , 243 and 268 of the Act of Accession of Spain and Portugal ; whereas , however , within the limits of these tariff quotas , Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions ofCouncil Regulation (EEC) No 4162/ 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Israel ( 2 ); whereas the Community tariff quotas in question should therefore be opened for 1991 ; Whereas , pursuant to Commission Regulation (EEC) No 2573 / 90 of 5 September 1990 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal ( 3 ), the said duties are , as concerns the products referred to in Annex II to the Treaty, totally suspended once they reach a level of 2% or less ; whereas the same rate ofduty should be applied to imports of the same products originating in Israel ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; whereas the necessary measures should be taken to provide for effective Community management of the quotas , so that the Member States may draw against the quotas such quantities as they 2008 50 91 ,  82 700 tonnes of orange juice , falling within CN codes 2009 11 1 1 ;19 and 2009 19 11;19;91;99 , of which not more than 20 000 tonnes may be imported in packings of a capacity of two litres or less , ( 2 ) OJ No L 396 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 243 , 6 . 9 . 1990 , p. 19 .C 1 ) OJ No L 327, 30 . 11 . 1988 , p. 36 . 27. 12 . 90 Official Journal of the European Communities No L 363 / 11 HAS ADOPTED THIS REGULATION:may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and theGrand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of these quotas may be carried out by any of its members , Article 1 The customs duties applicable to imports into the Community of the products listed below originating in Israel shall be suspended during the periods , at the levels and within the limits of the Community tariff quotas shown below: Order No CN code (a ) (b ) Description Period Amount of quota (tonnes) Quota dury % (1 2 (3 &gt; (4) (5 (6 09.1309 ex 0701 90 51 New potatoes 1.1.-31 . 3 17 000 3,7 09.1317 ex 0706 10 00 Carrots 1.1.-31 . 3 3 100 7,7 09.1303 0709 60 10 Sweet peppers and peppers 1 . 1.-31 . 12 7 400 2,8 09.1321 ex 0709 40 00 Celery sticks 1.1.-30. 4 10 800 7,2 09.1323 Fresh oranges 4,3 0 0 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 0805 10 49 ex 0805 10 70 ex 0805 10 90 1 . 1.-30. 6 146 500 6,6 5,0 6,6 09.1325 Mandarins ( including tangerines and satsumas); Clementines , wilkings and similar citrus hybrids , fresh ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 20 90 1.1.-30. 6 7100 6,6 Minneolas , fresh 0 ex 0805 30 10 1 . 1.-31 . 1209.1315 Lemons , fresh 6 400 2,6 09.1327 0807 10 10 Watermelons 1.4.-15 . 6 7 800 4,9 4,909.1329 ex 0807 10 90 Melons 1.1.-31 . 5 6 785 09.1307 ex 2002 10 10 Peeled tomatoes 1 . 1.-31 . 12 2 800 4,5 No L 363 / 12 Official Journal of the European Communities 27 . 12 . 90 ( 1 ) (2) (3 ) (4) (5) ( 6) 09.1301 ex 2008 50 91 Apricot pulp , not containing added alcohol or sugar, in immediate packings of a net content of 4,5 kg or more 1.1.-31.12 150 4,2 09.1331 2009 11 11 2009 11 19 2009 11 91 2009 11 99 2009 19 11 2009 19 19 2009 19 91 2009. 19 99 Orange juice I 1 . 1.-31 . 12 » 82 700 10,5 + AGR 10,5 4,7 + AGR 4,7 10,5 + AGR 10,5 4,7 + AGR 4,7 09.1333 ­ ex 2009 11 11 ex 2009 11 19 ex 2009 11 91 ex 2009 11 99 ex 2009 19 11 ex 2009 19 19 ex 2009 19 91 ex 2009 19 99 Of which: Orange juice imported in packings of a capacity of two litres or less . 1 . 1.-31 . 12  º 20 000 10,5 + AGR 10,5 4,7 + AGR 4,7 10,5 + AGR 10,5 4,7 + AGR 4,7 09.1319 2009 50 10 2009 50 90 Tomato juice J 1.1.-31.12 j 8 500 5 + AD S/Z5,2 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value the preferential scheme being determined, within the context of this table by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (b) The Taric codes appear in the Annex. Within the-limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of Regulation (EEC) No 4162 / 87 . The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration of entry for free circulation, to the extent that the available balance so permits . If a Member State does not use the quantities drawn it shall return them to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applications pro rata . The Commission shall inform the Member States of the drawings made . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take all appropriate administrative measures in order to ensure efficient management thereof. Article 4 Each Member State shall ensure that importers of the products in question have equal and continous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 3 Where an importer enters a product covered by this Regulation under a declaration for free circulation in a Member State and applies to take advantage of the preferential arrangements and that declaration is accepted by the customs authorities theMember State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations , must be sent to the Commission without delay. Article 5 The Member States and the Commission shall cooporate closely to ensure that this Regulation is complied with . 27 . 12 . 90 Official Journal of the European Communities No L 363 / 13 Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1990 . For the Council The President P. ROMITA . No L 363 / 14 Official Journal of the European Communities 27 . 12 . ANNEX Taric codes Order No CN code Taric code 09.1309 ex 0701 90 51 0701 90 51 * 10 0701 90 51 * 20 09.1317 ex 0706 10 00 070610 00*21 0706 10 00*22 09.1321 ex 0709 40 00 0709 40 00 * 13 0709 40 00 * 14 09.1323 ex 0805 10 70 ex 0805 10 90 0805 10 70 * 10 0805 10 90*10 09.1325 ex 0805 20 10 0805 20 10*11 0805 20 10*21 l ex 0805 20 30 0805 20 30 * 110805 20 30*21 ex 0805 20 50 0805 20 50*12 0805 20 50 * 13 0805 20 50*22 0805 20 50*23 ex 0805 20 70 0805 20 70*11 0805 20 70*21 ex 0805 20 90 0805 20 90*31 0805 20 90*32 0805 20 90*33 0805 20 90*34 09.1325 ex 0805 20 90 0805 20 90 * 11 0805 20 90 * 12 0805 20 90 * 13 0805 20 90 * 14 09.1315 ex 0805 3010 0805 30 10*11 0805 30 10*12 09.1327 ex 0807 10 10 0807 10 10*20 080710 10*30 09.1329 ex 0807 10 90 0807 10 90 * 13 0807 10 90 * 14 0807 10 90*23 0807 10 90*33 0807 10 90*34 0807 10 90*43 09.1301 ex 2008 50 91 2008 50 91*20 09.1333 ex 2009 11 11 2009 11 11*10 2009 11 11 * 90 ex 2009 11 19 2009 11 19*10 2009 11 19*90 ex 2009 11 91 2009 11 91*10 2009 11 91*90 ex 2009 11 99 2009 11 99*91 2009 11 99*99 ex 2009 19 11 2009 19 11*10 2009 19 11*90 ex 2009 19 19 2009 19 19 * 10 2009 19 19*90 ex 2009 19 91 2009 19 91 * 10 2009 19 91 * 90 ex 2009 19 99 2009 19 99 * 10 2009 19 99*90